COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Apolinar Marquez Camposano v. The State of Texas

Appellate case number:      01-15-00041-CR

Trial court case number:    08-05-04380-CR

Trial court:                284th District Court of Montgomery County

       Appellant’s court-appointed counsel has filed a motion to withdraw and appellate
brief concluding that the above-referenced appeal is frivolous. See Anders v. California,
386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967); In re Schulman, 252 S.W.3d 403, 406
(Tex. Crim. App. 2008).1 While counsel’s Anders brief cover page has the correct
appellate cause number, it lists a different trial court cause number and trial court than the
ones listed above taken from the notice of appeal. See TEX. R. APP. P. 9.4(g), (k).
        Also, although counsel’s motion states that he forwarded a copy of the motion and
Anders brief to the appellant, counsel has not filed a separate cover letter or notice in
accordance with Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014). Under Kelly,
appointed counsel must “(1) notify his client of the motion to withdraw and the
accompanying Anders brief, providing him with a copy of each, (2) inform him of his
right to file a pro se response and of his right to review the record preparatory to filing
that response, [] (3) inform him of his pro se right to seek discretionary review should the
court of appeals declare his appeal frivolous,” and (4) “notify his client that, should he
wish to exercise his right to review the appellate record in preparing to file a response to
the Anders brief, he should immediately file a motion for pro se access to the appellate
record with the applicable court of appeals,” which letter includes “a form motion . . .,
lacking only the appellant’s signature and the date, . . . inform[ing] the appellant that, in

1
       Pursuant to the Texas Supreme Court’s docket equalization powers, this appeal was
       transferred from the Ninth Court of Appeals to this Court on January 8, 2015. See TEX.
       GOV’T CODE ANN. § 73.001 (West Supp. 2014); Order Regarding Transfer of Cases
       From Courts of Appeals, Misc. Docket No. 14-9246 (Tex. Dec. 15, 2014).
order to effectuate his right to review the appellate record pro se, should he choose to
invoke it, he must sign and date the motion and send it on to the court of appeals within
ten days of the date of the letter from appellate counsel.” 436 S.W.3d at 319–20.
        Accordingly, we order appellant’s appointed counsel, Michael Corey Young, to
file an amended Anders brief, correcting only the trial court cause number and trial court,
and to mail a cover letter to appellant in accordance with Kelly. See TEX. R. APP. P.
9.4(g); Kelly, 436 S.W.3d at 319-20. We further order appellant’s appointed counsel to
file a notice with the Clerk of this Court “that he has (1) informed the appellant of the
motion to withdraw and attendant Anders brief, [and] (2) provided the appellant with the
requisite copies while notifying him of his various pro se rights, and (3) supplied him
with a form motion for pro se access to the appellate record (and the mailing address for
the court of appeals), to be filed within ten days, so that he may timely effectuate that
right, if he so choose.” Kelly, 436 S.W.3d at 319. Because the Clerk of this Court will
mail appellant a form pro se motion for access to the appellate record, counsel does not
need to send the form motion to his client, but should notify his client as provided above.
      Counsel shall file the amended Anders brief and the required Kelly notice with the
Clerk of this Court and send the required updated letter to his client, with the amended
Anders brief, within 10 days of the date of this order or this Court may strike the brief.
See TEX. R. APP. P. 9.4(k).
      It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually

Date: June 16, 2015




                                            2